Citation Nr: 1117613	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  08-28 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1977 until January 1985.  A DD From 214 in the claims file indicates that the Veteran served in the Army National Guard, active guard reserve (AGR), from August 1985 until August 1987.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Buffalo, New York.

The Veteran was afforded a hearing in May 2010 before the undersigned Veterans Law Judge.  The transcript of the hearing is of record.  In August and November 2010, the Board remanded these matters for additional development and processing.


FINDINGS OF FACT

1.  Tinnitus was not manifest during service and is not attributable to service.

2.  Bilateral hearing loss disability was not manifest during service, and an organic disease of the nervous system was not manifest within one year of separation.  

3.  Current bilateral hearing loss is not attributable to service.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A §§ 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Bilateral hearing loss disability was not incurred in or aggravated by service, nor can an organic disease of the nervous system be presumed to have been incurred therein.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Moreover, in a hearing before the undersigned, the issues on appeal were clarified and potentially relevant additional evidence that the appellant may submit in support of their claim was identified.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.


Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  Service records have been obtained, as have records of private and VA treatment.  Furthermore, the Veteran has been afforded multiple VA examinations, including that of October 2009 during which the examiner, who was an appropriately competent clinician to comment on the Veteran's claimed disabilities was provided the Veteran's claims file for review, took down the Veteran's history, considered private medical evidence, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions based on the examination that are consistent with the record.  The Board notes that it is "entitled to assume the competence of a VA examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  While the Board recognizes that the Veteran has contended that he has not received a proper VA examination, the Board has reviewed examination reports associated with the record and finds that VA examination of the appellant has been adequate.

To the extent that there are problems with the examination reports, we conclude that the appellant has not cooperated.  The duty to assist is not a one-way street or a blind alley.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record, including testimony provided at a May 2010 hearing before the undersigned.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for organic diseases of the nervous system, including sensorineural hearing loss, may be presumed if it became manifest to a degree of 10 percent disabling during the Veteran's first year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  When a disease is first diagnosed after service, service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during the Veteran's service, or by evidence that a presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

Here, the Veteran is claiming entitlement to service connection for loss of hearing, For the purposes of this claim, the threshold for normal hearing is from 0 to 20 decibels.  Hensly v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran avers that tinnitus and bilateral hearing loss are as a result of noise exposure during service.  As an initial matter, however, the Board notes that the Veteran has denied combat involvement and therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

Factual Background

The Veteran's service treatment records reflect that on pre-service examination in January 1977, audiological evaluation shows, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
5
LEFT
25
10
10
15
15

In July 1977, the Veteran's ears and ear drums were normal.  Audiological evaluation revealed pure tone thresholds to be as follows:




HERTZ


500
1000
2000
4000
RIGHT
5
5
5
5
LEFT
25
10
10
15
	
On audiological evaluation in March 1982, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
10
LEFT
10
5
5
5
5

On examination in August 1984, the Veteran's ears and ear drums were normal, and audiological evaluation indicated pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
10
15
LEFT
10
10
10
10
10

On separation examination in November 1984, the Veteran denied any hearing loss or ear trouble, and examination revealed his ears and ear drums to be normal.  Audiological evaluation showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
20
25
20
LEFT
25
25
25
20
25

On examination for National Guard duty in May 1985, the Veteran stated that he had no trouble with his ears, and no history if hearing loss.  Physical examination showed the Veteran's ears to be normal, and audiological evaluation demonstrated pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
15
10
LEFT
15
5
10
15
15

Following separation from both active duty and reservist duty, the Veteran underwent audiological evaluation in August 2006, at which time he endorsed periodic, but daily, ringing in the ears.   He stated that for "several" years, he had been having hearing difficulties when using a television and telephone.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
20
LEFT
20
20
25
25
30

Speech audiometry using Maryland CNC testing revealed speech recognition ability of 88 percent in the right ear and of 76 percent in the left ear.  Inter-test consistency was noted to be "poor."  Following audiometric testing, it was determined that sensorineural hearing was primarily within normal ranges bilaterally.  Word discrimination was good to fair, and left bone conduction was poorer than air conduction indicating possible conservative responses.  Tympanometry was hypermobile at normal pressure in the right hear and normal in the left ear.  The Veteran's acoustic reflexes were consistent with a sensory etiology.

On consultation in March 2009, the Veteran endorsed ring-like tinnitus bilaterally since 1985.  Tinnitus symptomatology was periodic, occurred two to three times a day, and lasted from eight to ten minutes each time.  Otoscopy revealed tympanic membranes to be opaque bilaterally.  A standardized audiogram could not be completed as pure tones were not in agreement with the Veteran's subjective responses.  A positive pure tone stinger was present at the levels to which the Veteran responded at 1000 and 2000 Hertz.  This was a positive sign of functional or organic hearing impairment.  Word recognition was good, and otoacoustic emissions suggested normal to near-normal hearing in the right ear through 4000 Hertz and in the left ear through 2300 Hertz.  

On private audiological evaluation in May 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
45
40
LEFT
30
40
50
60
65

The private evaluator indicated that hearing loss and tinnitus were both present bilaterally; and that hearing loss was possibly due to noise exposure during service.

On VA examination in October 2009, the Veteran was able to carry on a conversation with the examiner, providing history to substantiate his claim, including responding to questions when then examiner was behind him.  The Veteran endorsed incidental noise exposure while attached to various units throughout his military career as an administrative clerk.  Specifically, such exposure included noise from cannon fire, and small arms fire.  With regard to tinnitus, the Veteran was unable to provide a date of onset, but did state that tinnitus was bilateral in nature.  The examiner stated that the Veteran refused to participate in pure tone and speech testing after repeated requests and instructions.  This was noted to be at odds with the Veteran's ability to otherwise understand and respond to the examiner's voice, and his recent history of private audiological evaluation.  Nonetheless, tympanograms indicated normal right and left ear middle ear functioning.  Acoustic reflex decay was negative for retrocochlear pathology bilaterally.   Otoacoustic findings were inconsistent with the Veteran's behavioral lack of response to conventional audiometry and indicate cochlear functioning to be consistent with no greater than a mild decrease in hearing thresholds.  Auditory Evoked Responses were also inconsistent with the Veteran's behavioral lack of response to conventional audiometry, and indicated normal nerve pathways bilaterally.  Auditory Steady State Responses suggested hearing thresholds were between normal and a no greater than mild decrease in hearing in both ears.  Hearing loss was described as "functional hearing loss," but was not disabling

The examiner stated that because of the Veteran's refusal to participate in conventional puretone testing, he was unable to determine whether tinnitus was related to in-service noise exposures.  Hearing loss, however, was determined not to be due to noise exposure during service.  Specifically, the examiner noted that VA records from August 2006 indicated normal hearing, and that the accepted literature does not support delayed onset of hearing loss as a result of noise exposure.  With regard to the May 2009 audiogram, the examiner questioned the accuracy of such findings, noting that tympanograms showing normal limits and positive acoustic reflexes bilaterally are inconsistent with the puretone thresholds obtained by conventional testing.

In January 2011, the Veteran was seen for general medical evaluation.  He reported no change in his hearing, and denied tinnitus or vertigo.  The ears were reported to be otherwise normal.

On VA examination in February 2011, audiological evaluation revealed pure tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
35
45
LEFT
25
25
25
25
30

Speech audiometry was conducted, but a note indicates that the Veteran made several errors on word recognition test, and the magnitude of his errors was out of proportion to the degree of hearing loss.  Though it was noted that English may not be the Veteran's first language, he nonetheless had no difficulty understanding directions and questions presented by the audiologist at conversational speech levels.  Otoscopy was unremarkable, acoustic immittance tests indicated a type A tympanogram bilaterally, and acoustic reflex tests were consistent with pure tone results.  The Veteran reported that tinnitus was constant and onset 10 to 12 years prior.  The examiner stated that she was unable to reach an opinion regarding whether tinnitus was related hearing loss without resort to mere speculation.  She did, however, reach the conclusion that tinnitus and hearing loss were not related to in-service noise exposure.  In so finding, the examiner noted that VA records reveal no instances indicating a communication impairment in therapeutic settings.  She also stated that there was no medical reason why the Veteran had poorer than expected word-recognition scores in August 2006, and that word-recognition scores were also poorer than pure tone results would predict in February 2011.  Finally, the examiner pointed to the facts that the Veteran's military occupation as an administrative assistant is not of the type that one would expect to be associated with high levels of hazardous noise exposure, and that audiograms in 1984 and 1985 were normal save for a mild hearing loss in the right ear only at 6000 Hertz.

On private audiological evaluation in February 2011, pure tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
35
35
40
50
LEFT
40
40
45
55

Word discrimination scores were 88 percent in the right ear and 84 percent in the left ear, however it is unclear what type of testing was conducted to obtain these figures.  The evaluator indicated that the reliability of the evaluation was "good."  The Veteran complained that bilateral hearing loss and tinnitus had become worse in the preceding year and a half, and she commented that hearing loss was reported by the Veteran to be related to noise exposure.

In reporting his history of noise exposure, the Veteran has stated that during service he worked in clerical offices which were collocated with infantry and artillery units.  Following service, he reports that he was a mail carrier, truck driver, and office equipment repairman.  In total, he has stated that he had no significant noise exposure following service.  With regard to having been uncooperative during his October 2009 VA examination, the Veteran denied that this had been the case during his May 2010 hearing before the undersigned.

Tinnitus

Service records show no complaints of findings referable to tinnitus.  Rather, in November 1984 he denied a history of ear trouble and in May 1985 the ears were found to be normal.  However, this does not in itself preclude a grant of service connection.  Again, service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  Nevertheless, a review of the post-service evidence leads to the conclusion that tinnitus is not related to service for the reasons discussed below. 

In considering the lay and medical history, the Board notes that the appellant is competent to give evidence about what he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In the present case, tinnitus is capable of lay observation and thus the Veteran's statements constitute competent evidence.  However, on review of the record and testimony, the Board finds the Veteran not to be credible, and his reports of onset and symptomatology are of no probative value.  In so findings, the Board points out that in March 2009, the Veteran endorsed ring-like tinnitus bilaterally since 1985.  In October 2009, however, he was unable to state when tinnitus began.  In January 2011 he denied having tinnitus at all, while in February 2011 he endorsed a 10 to 12 year history of the disorder.  In short, the Veteran has been wildly inconsistent in his reports of onset at current symptomatology.  The Board finds the Veteran's denial of tinnitus in January 2011 to be especially probative because at that time he was seeking only medical treatment, whereas evaluations during which he endorses symptoms were all undertaken expressly in pursuit of obtaining VA benefits.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

The record contains no competent opinion linking tinnitus service other than the appellant's unreliable, inconsistent reports.  Rather, the record indicates that the Veteran's ears were pathologically normal during service, at separation, and at the present time.  Furthermore, it was the opinion of VA examiner in February 2011 that tinnitus is not related to service.

In sum, the probative evidence indicates that the Veteran had not had tinnitus in the past and does not have the disorder now.  Accordingly, the preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Bilateral Hearing Loss

The Veteran has claimed that bilateral hearing loss is the result of in-service noise exposure.  Service records show no hearing loss disability during service or at separation.  While this does not in itself preclude a grant of service connection, review of the post-service evidence leads to the conclusion the Veteran is not entitled to service-connection for a bilateral hearing loss disability.

While the Veteran is competent to comment on hearing loss, the Board finds his testimony to be of no probative value do to being internally inconsistent and inconsistent with objective medical findings.  In sum, the appellant has been uncooperative and unreliable.  Specifically, in August 2006 the Veteran endorsed "several" years of hearing difficulty, yet in his claim for compensation the same month he indicated that hearing loss dated as far back as 1977.  In March 2009, standardized audiogram was so inconsistent with subjective evidence of hearing loss, that the results were not reported, and in October 2009 he refused altogether to cooperate in order to undergo audiogram testing.  The Board also notes that in spite of reporting no change in hearing loss in January 2011, he reported in February 2011 that hearing loss had been worsening over the preceding year and a half.  Finally, the record reflects comments indicating that word-recognition scores have been lower than would be reasonably expected given pure tone threshold results.  Combined with the fact that the Veteran has not had difficulty communicating in context outside of word-recognition testing, the Board is forced to conclude that he has intentionally presented with artificially lower comprehension during diagnostic testing.

Of far greater probative value than the Veteran's statements averring to in-service hearing loss and continuity of symptomatology, are the conclusions of medical professionals concluding that the Veteran's hearing loss is not the result of in-service noise exposure.  The Board is aware of the May 2009 private opinion that hearing was possibly due to noise exposure during service; however that examiner did not have the benefit of reviewing in-service audiometric findings showing normal hearing.  And although in February 2011 a private examiner indicated that the Veteran reported hearing loss was related to noise exposure, the Board notes that the Veteran is not competent to make such a finding.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that there is an assertion of continuity since service to include since 1977, such assertion is of little probative value.  In 1977, the audiometric findings were normal.  Similarly, testing in August 1984 and May 1985 were normal.  Such evidence is far more probative than his statement to the effect that he has had hearing loss since 1977.

In sum, the more probative evidence establishes that bilateral hearing loss first developed decades after service and that it is unrelated to service.  The Board again notes that the appellant has been not credible, is inconsistent and uncooperative with testing.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for tinnitus is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


